DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi (US 20130149514) in view of Mihara et al (US 20050161587).
Regarding claims 1 and 7, Hayashi teaches (Figs. 3) a substrate comprising:  a first layer (13 – on top of element 14 shown in figure 3), on which an electronic component is placed, that has a first elastic modulus; a second layer (element 13 below element 14), has a second modulus; and a core layer (14) sandwiched by the first layer and the second layer, that is more rigid ([0074], [0055-0058] where the 
Hayashi does not teach implementing an imager.  Mihara et al teach the use of imager on top of a semiconductor substrate.  It would have been obvious to include an image sensor on a semiconductor substrate as taught by Hayashi as the success of such implementation is expected and such implementation has a separate utilize such as imaging photos.  
Regarding claim 14, the modified Hayashi teaches the core layer receives heat generated in the imaging chip via the first layer.  That is, since the layers and the imaging chip is physically connected together, heat is conducted.  
Regarding claims 15 and 16, the modified Hayashi teaches the heat transmitting portion has a thermal via (19) form in the first insulating layer.  

Allowable Subject Matter
Claims 2-5, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
-Applicant’s arguments with respect to claim(s) 1-5 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK